Citation Nr: 0425389	
Decision Date: 09/15/04    Archive Date: 09/23/04

DOCKET NO.  04-13 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for bilateral lower 
extremity disorder.

2. Entitlement to service connection for bilateral foot 
disorder.

3. Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a chronic back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kang, Associate Counsel


INTRODUCTION

The veteran had active service from August 1943 to December 
1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Montgomery, Alabama, Regional Office (RO) that denied service 
connection for bilateral lower extremity and foot disorders 
and tinnitus; and determined that new and material evidence 
had not been received to reopen the veteran's claims of 
entitlement to service connection for bilateral hearing loss 
and a back disorder.  Subsequently, the criteria to perfect 
an appeal were satisfied.  In July 2004, the RO granted 
service connection for bilateral sensorineural hearing loss 
and tinnitus.  In August 2004, the veteran sent notice to the 
RO that he wished to withdraw his appeal for service 
connection for bilateral sensorineural hearing loss and 
tinnitus and his request for a hearing at the local RO.  The 
veteran has been represented by the American Legion 
throughout this appeal.

A review of the record reflects that a motion to advance on 
the docket was filed in August 2004.  By letter dated in 
September 2004, the Board ruled favorably on the motion to 
advance this case on the docket.  See 38 C.F.R. § 20.900 (c) 
(2003).

The issues of service connection for bilateral lower 
extremity disorder and a chronic back disorder are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1. At a March 2003 VA compensation examination, the veteran 
denied exhibiting any problems regarding his feet.

2. Medical evidence is negative for a current bilateral foot 
disorder.

3.  By a November 1948 and January 1949 rating actions, the 
RO denied service connection for a chronic back disorder, as 
not shown by the evidence of record. 

4.  The veteran did not appeal the November 1948 or the 
January 1949 RO decisions.  

5.  Evidence received since the November 1948 and January 
1949 rating decisions includes medical records that reflect 
diagnoses of a degenerative disc disease and degenerative 
joint disease of the lumbosacral spine.  

6.  Evidence presented since the November 1948 or the January 
1949 denial is neither cumulative nor redundant of previously 
submitted evidence and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1. A foot disorder was not incurred in or aggravated by 
wartime service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303(d) (2003).

2. New and material evidence has been presented since the 
November 1948 and the January 1949 final rating decisions, 
and the claim for service connection for a chronic back 
disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.200, 20.302(a), 
20.1103 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Foot Disorder

Under VA law, service connection may be granted for 
disability arising from disease or injury incurred in or 
aggravated by wartime service.  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(d) (2003).  

Service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  See 38 U.S.C.A. § 1110 
(West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The veteran has asserted on appeal that he experiences foot 
pain secondary to his back disorder.  The Board, however, 
will also review the appeal based on direct service 
connection.  In his service entry physical examination, a 
normal evaluation of the veteran's spine and extremities 
conditions were shown.  The veteran's progress notes during 
service are negative for complaints of, treatment for, or 
diagnosis of a foot disorder.  His separation physical 
examination shows normal spine and extremities conditions; 
only a contusion of the right forearm was noted.

In October 2002, the veteran claimed service connection for 
bilateral foot disorder.  In the March 2003 VA foot 
compensation examination, the veteran denied experiencing any 
problems with his feet.  VA examiner did not diagnose the 
veteran with any bilateral foot disorder.  

The Board acknowledges that the veteran's private medical 
record dated prior to VA compensation examination reflects 
complaints of cold feet (see private medical records dated 
March 1999 and October 2000).  Service connection, however, 
may only be granted for a current disability.  Inasmuch as 
the veteran has denied any complaints of, treatment for, or 
diagnoses of a foot disorder at VA foot examination, service 
connection for a foot disorder is not warranted.  
Furthermore, the Board notes that the veteran has not 
complained of foot pain to a physician since October 2000.

The veteran has asserted in his VA Form 9 that service 
connection is warranted for a foot disorder which was 
incurred during service.  The Board observes that no medical 
professional has established that the veteran exhibits a 
current foot disorder.  In-service medical evidence is 
negative for a foot injury or disorder.  Current medical 
evidence is negative for a foot disorder.  Moreover, the 
veteran denied any foot problems at VA examination in March 
2003.  In-service and current service medical evidence of a 
foot disorder as well as competent medical evidence showing a 
relationship between the two are necessary to the claim.  

Only the veteran's own statements support the his claim that 
he currently exhibits a foot disorder.  The veteran does not 
claim nor does the evidence show that he is medically 
trained.  As a layperson, without medical training, he is not 
competent to diagnose the presence of a current disability or 
to relate the presence of any current disability to any 
particular event or period of time; and so, his contentions 
in his statements in this regard have no probative value.  An 
appropriate medical expert must identify such a relationship, 
which involves a current medical diagnosis (and nexus to 
service).  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 292, 294-95 (1991).  

The veteran has denied any foot problems and the record lacks 
current medical evidence establishing the presence of a foot 
disorder; therefore, service connection for the claimed 
disorder is not warranted.  

II. Chronic Back Disorder

To reopen the claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108.  "The Board does 
not have jurisdiction to consider [the previously adjudicated 
claim] unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The 
Board is neither required nor permitted to analyze the merits 
of a previously disallowed claim if new and material evidence 
is not presented or secured.  Butler v. Brown, 9 Vet. App. 
167, 171 (1996).  No other standard than that articulated in 
the regulation applies to the determination whether evidence 
is new and material.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

Title 38 of the Code of Federal Regulations (2003) states, in 
pertinent part, that:

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence. New evidence 
means existing evidence not previously submitted to 
agency decisionmakers. Material evidence means existing 
evidence that, by itself or when considered with 
previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim. 
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2003).  

The Court has elaborated on what constitutes "new and 
material evidence."  New evidence is not that which is 
cumulative of other evidence already present in the record.  
In determining whether new and material evidence has been 
submitted, the Board must consider the specific reasons for 
the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 
(1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Evidence received subsequent to a final rating decision is 
presumed credible for the purposes of reopening a claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995).

By a November 1948 and January 1949 rating decisions, the RO 
denied service connection for a chronic back disorder, as not 
shown by the evidence of record.  The veteran was notified of 
the rating decisions in a November 1948 and February 1949 
letters, but he did not submit a timely notice of 
disagreement.  

The veteran filed his claim to reopen in October 2002.  The 
evidence obtained in connection with the attempt to reopen 
includes medical records that include, among others, the 
veteran's diagnoses of a degenerative disc disease and 
degenerative joint disease of the lumbosacral spine (see, 
i.e., March 2003 VA spine compensation examination).  These 
records show that the veteran complained of a back injury in 
service when seen in 1983, before his hip replacements in 
1996 and 2002.  Because this record reflects that the veteran 
has been assessed as having a chronic back disorder, it is 
not cumulative or redundant and raises the possibility of 
substantiating the claim.  Accordingly, the petition to 
reopen is granted and consideration may be given to the 
entire evidence of record without regard to any prior denial.  

Further evidentiary development into the now-reopened claim 
for service connection for a chronic back disorder is 
necessary, and the Board will thoroughly discuss the 
application of the duties to notify and assist in this case 
in a subsequent decision (if the RO continues to deny the 
claim following remand).  Therefore, the Board grants this 
appeal to this extent, subject to further evidentiary 
development.  

IV.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
Board finds the RO has satisfied its obligations under the 
VCAA.

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  The rating decision and 
the statement of the case informed the appellant of the 
relevant criteria.  In addition, a January 2003 and March 
2004 letters notified the veteran of the information and 
evidence the RO would obtain and the information and evidence 
the veteran was responsible to provide.  The Board concludes 
that the discussions in the letters, the RO's rating 
decision, and the statement of the case (SOC) adequately 
informed the veteran of the information and evidence needed 
to substantiate his claim, thereby meeting the notification 
requirements of the VCAA.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Regarding the content of the notice, a VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1).  

In this case, in the notice, the veteran was notified that VA 
must make reasonable efforts to help him to obtain evidence.  
He was told that VA was responsible for getting relevant 
records from any Federal agency, including medical records, 
employment records, or records from other Federal agencies.  
He was further advised that on his behalf, VA will make 
reasonable efforts to get relevant records not held by a 
Federal agency.  He was requested to complete an 
authorization (VA Form 21-4142) for evidence that he desired 
VA to attempt to obtain.

It appears that the all elements required for proper notice 
under the VCAA, to include the "fourth element" have been 
satisfied.  See Pelegrini II, No. 01-944, slip op. at 11 
(U.S. Vet. App. June 24, 2004).  In this regard, a recent 
opinion by the General Counsel's Office, it was determined 
that the Pelegrini I Court's discussion of the "fourth 
element" was not binding on VA.  VAOPGCPREC 1-2004 (February 
24, 2004); see also VAOPGCPREC 7-2004 (June 24, 2004). 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
satisfied its duty to assist the veteran by obtaining the 
veteran's available service personnel and medical records.  
The Board concludes, therefore, that a decision on the merits 
at this time with respect to the issues of service connection 
for a foot disorder does not violate the VCAA, nor prejudice 
the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of this duty could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); VAOPGCPREC 7-2004 (June 24, 2004).  


ORDER

Service connection for bilateral foot disorder is denied.

The veteran's application to reopen his claim of entitlement 
to service connection for a chronic back disorder is granted.


REMAND

A May 1994 private medical record reflects that Dr. Haller 
provided treatment for the veteran's back and hip disorders.  
Clinical documentation of the cited treatment is not of 
record.  VA should obtain all relevant VA and private 
treatment records that could potentially be helpful in 
resolving the veteran's claim.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81-82 (1990).

The veteran was not afforded with adequate VA compensation 
examinations.  For instance, the examinations lacked the 
following: (1) a nexus opinion for the veteran's chronic back 
disorder; (2) an explanation of the veteran's hypoactive 
[abnormally inactive] deep tendon reflex of the knees; and 
(3) a full examination of the veteran's lower extremities 
(the veteran only denied problems with his joints).  VA's 
statutory duty to assist the veteran includes the duty to 
conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Therefore, the Board finds that additional VA 
compensation examinations are required in resolving the 
issues raised by the instant appeal.

Accordingly, this case is REMANDED for the following action:  

1.  The RO must ensure that the 
notification requirements set forth in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002) and 38 C.F.R. §§ 3.102, 3.159, 
3.326(a) (2003) are fully complied with 
and satisfied.  This includes notifying 
the veteran of the information and 
evidence (1) not of record that is 
necessary to substantiate the claim, 
(2) that VA will seek to provide, and 
(3) that the veteran is expected to 
provide.  The veteran should also be 
asked to provide any evidence in his 
possession that pertains to the claim.  

2.  The RO should ask the veteran to 
provide reports of any post-service 
physical examinations.  The RO should 
also request that he provide information 
as to all treatment of his back disorder 
and bilateral lower extremity disorder, 
including the names and addresses of all 
health care providers, clinics, and 
hospitals, and the approximate dates of 
treatment.  Upon receipt of the 
requested information and the 
appropriate releases, the RO should 
contact all identified employers and 
health care providers, including Dr. 
Haller, and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the veteran for incorporation into the 
claims file.  

3. The RO should then schedule the 
veteran for VA compensation examinations, 
including a neurological examination, 
which are sufficiently broad to 
accurately determine the current nature 
and severity of his back disorder and 
bilateral lower extremity disorder, if 
any.  All indicated tests and studies 
should be accomplished and the findings 
then reported in detail.  The examiner 
should include a complete rationale for 
all opinions and conclusions expressed.  
Send the claims folder to the examiner 
for review.  The examination report 
should specifically state that such a 
review was conducted.  

After obtaining a history of the back 
injury from the veteran, the examiner 
should advance an opinion addressing 
the following questions:  Is it more 
likely than not (i.e., probability 
greater than 50 percent); at least as 
likely as not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that any identified back 
disorder or bilateral lower extremity 
disorder had its onset during active 
service or is in any other way causally 
related to his active service? 

The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that 
the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of that conclusion as 
it is to find against it.  Using 
language such as "may or might have 
caused" or could have caused" is not 
acceptable for the purposes of this 
examination. 

4. The RO should then readjudicate the 
veteran's entitlements to service 
connection for bilateral lower extremity 
disorder and a chronic back disorder.  If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
statement of the case.  The veteran and 
his accredited representative should be 
given the opportunity to respond to the 
SSOC.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



